Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Nathan Fedde, on Aug. 11, 2022.
The application has been amended as follows.  The claims have been amended as follows.  Claims 36 and 51 have been amended as shown below.  Claims 1-35 and 48 were previously canceled.  Claims 37-47, 49 and 50 remain as shown in the claim set filed on July 29, 2022.  

36.  (currently amended) A food product comprising a soup, wherein the soup comprises: 
a.  200 ml to 2000 ml of water; and
b.  a vegetable or meat component comprising fat, protein and carbohydrate, wherein the fat comprises medium chain triglycerides (MCTs); wherein the soup has 
c.  300 to 2500 calories; and 
d.  a macronutrient caloric distribution that is:  i.  20-80% fat; ii. 10-45% protein; and iii. 10-65% carbohydrate; and 
e. medium chain triglycerides (MCT) in an amount wherein about 2% to about 40% of the fat calories are provided by the MCT.

51.  (currently amended) A method of treating a subject in need thereof comprising administering to the subject a therapeutically effective amount of the food product of Claim 36, wherein the treatment is for 
The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite and clear claim language.  As discussed in the Office action of April 29, 2022, Nguen (RU 2380987 C1), 2010, an English machine translation of which is referred to, as Examiner cannot read Russian, discloses a canned soup comprising meat (smoked ham or smoked brisket) and vegetables (peas, potatoes, onions (an allium vegetable) and carrots).  See Abstract (Substance), first two paragraphs of the Description on p. 1, last paragraph on p. 2 and first paragraph on p. 3.  The calorie distribution, based on the composition per 100 g of 10 g of fat, 5 g of protein and 17 g of carbohydrates, for 178 calories is 50.6% fat, 11.2% protein and 38.2% carbohydrate.  See p. 4, first paragraph.  The portion size, the size of the can, is not indicated.  But, the artisan of ordinary skill at the time that the invention was filed would have had at least a reasonable expectation that a normal can size of 250 ml (a bit more than 8 oz.) or 350 ml (a bit less than 12 oz.) would have been used as a lunch (or first lunch) portion.  Because this composition is a soup, and because the ingredients themselves contain water, this artisan of ordinary skill would have expected a can of this soup, particularly a 350 ml can, to contain at least 200 ml of water.  This artisan of ordinary skill would have known that the 350 ml can/portion contained about 350 g of product.  At 178 calories per 100 g, the 350 ml can would have had 623 calories.  See claims 36-38 and 45.  But, the reference does not disclose that this soup comprises medium-chain triglycerides in an amount of 2 – 40% of the calories from fat.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-08-11